Citation Nr: 1751848	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  13-31 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, anxiety, or psychosis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966, with service in Vietnam, and December 1990 to August 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO). In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record.

After reviewing the evidence of record, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has consolidated the Veteran's claims of service connection for anxiety and depression and recharacterized them as for any acquired psychiatric disorder other than PTSD, as reflected on the title page.

Claims of entitlement to service connection for an eye condition, bladder condition, memory loss, bilateral tinnitus, high blood pressure, hemoptysis, and loss of balance were appealed in a February 2010 notice of disagreement (NOD). However, because the Veteran's October 2013 substantive appeal (VA Form 9) did not include these claims, they are not before the Board. The Veteran's claim for service connection for diabetes mellitus was likewise appealed on the February 2010 NOD, but that claim was granted in a November 2012 rating decision, which represents a full grant of the benefits sought. Accordingly, that claim is also not before the Board.

The issue of entitlement to service connection for erectile dysfunction secondary to diabetes mellitus has been raised by the record in a March 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran withdrew his appeal to reopen his claim of entitlement to service connection for bilateral hearing loss during his April 2017 Board hearing.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider this claim. 38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary. 38 U.S.C.A. § 7104. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 C.F.R. § 20.202. The withdrawal of an appeal must be either in writing or on the record at a hearing. 38 C.F.R. § 20.204. Withdrawal can be by the Veteran or by his representative. Id. 

On the record during his April 2017 hearing, the Veteran withdrew his appeal seeking to reopen his claim of service connection for bilateral hearing loss. Accordingly, the Board finds that there remain no allegations of errors of fact or law for appellate consideration with respect to this issue. Accordingly, as the Board has no further jurisdiction to review appeal on this matter, it is dismissed.


ORDER

The appeal seeking to reopen a claim of service connection for bilateral hearing loss is dismissed.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims, specifically by obtaining a VA examination.

The Veteran has several different diagnoses for a psychiatric disorder throughout the appeal period. See, e.g., May 2009 (PTSD), February 2014 (psychotic disorder, by history), and October 2014 (depression) VA treatment records. Treatment records demonstrate that the Veteran attributes several of his psychiatric symptoms to his military service, specifically his service in Vietnam. A VA examination has not been conducted to address the medical questions presented, namely whether the Veteran's psychiatric disorder(s) are related to his active duty service. Although a VA examination was scheduled for the Veteran in November 2009, he did not attend. In April 2017, he testified that he did not receive notice of that examination. Accordingly, remand is necessary for a VA examination. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Because the Veteran has indicated difficulties with obtaining his mail, the AOJ should call the Veteran to confirm his appointment in addition to mailing him notice. Additionally, in February 2012 the Veteran requested that his VA examinations be scheduled in McAllen, Texas, because he has no transportation and no driver's license and has to rely on rides from others. Consequently, the VA examination should be done in McAllen, Texas, if possible.

The Board notes that the regulations pertaining to verification of stressors apply only to PTSD claims and not to claims for other acquired psychiatric disorders. See 38 C.F.R. § 3.304. In October 2014, the Veteran submitted additional evidence related to his PTSD stressor which does not appear to have been developed by the AOJ. Specifically, the Veteran stated he had to pick up deceased people while he was assigned to the 5th Medical Group and the 67th Medical Group between July 1965 and July 1966. Further development to corroborate this stressor is required on remand.

Lastly, February 2003 and July 2014 correspondence from the Veteran reflects that he received Social Security Administration (SSA) benefits. The record does not reflect that records pertaining to SSA benefits have been sought by VA. Because SSA records are constructively of record and the Board cannot determine that such records are irrelevant based on the evidence at hand, they must be sought on remand. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should make inquiries to all appropriate sources, including the Joint Services Records Research Center (JSRRC), to verify the Veteran's reported stressors, specifically picking up deceased people while working with the 5th Medical Group and 67th Medical Group between July 1965 and July 1966.

The AOJ should issue a formal finding documenting the scope of the inquiry, the steps taken, and the ultimate findings.

2. The AOJ should obtain copies of VA treatment records for the Veteran's psychiatric disorder(s) from November 2016 to the present. The AOJ should ensure that the complete records of all VA psychiatric evaluations and treatment the Veteran has received are associated with the record.

3. The AOJ should request directly from the SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination. All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran should be informed in writing.

4. After the above development is completed, the AOJ should arrange for a VA examination of the Veteran in McAllen, Texas, if appropriate, to determine the nature and likely cause of his psychiatric disorder(s). In addition to providing written notice of the date of the examination, the AOJ MUST ATTEMPT TO TELEPHONE THE VETERAN TO NOTIFY HIM OF THE DATE OF THE EXAMINATION TO ENSURE THAT HE CAN ATTEND; all attempts must be documented in the claims file.

The examiner should review the claims file (including this remand). Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, the Veteran's psychiatric disorder(s). The examiner MUST discuss the diagnoses of PTSD (May 2009), psychotic disorder (February 2014), and depression (October 2014). 

(b) If psychosis is diagnosed, is it AT LEAST AS LIKELY AS NOT (50% OR BETTER PROBABILITY) that it was present within the one-year period immediately following either of the Veteran's discharges from active duty service? If so, how and to what degree was it manifested? Please explain why.

(c) FOR PTSD ONLY, is it AT LEAST AS LIKELY AS NOT (50 % OR GREATER PROBABILITY) that it is related to the Veteran's military service or events therein? Please explain why. The examiner should opine about whether the Veteran's PTSD is based on a corroborated stressor event (if any is found by the AOJ) or a fear of hostile military or terrorist activity. 

(d) FOR ANY ACQUIRED PSYCHIATRIC DISORDER OTHER THAN PTSD DIAGNOSED, is it AT LEAST AS LIKELY AS NOT (50 % OR GREATER PROBABILITY) that any are related to the Veteran's military service or events therein? Please explain why. The examiner is reminded that verification of the Veteran's statements related to his military experiences is NOT required for acquired psychiatric disorders other than PTSD, and the examiner should take the Veteran's statements as fact if he/she finds him credible.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

5. The AOJ should then review the record and re-adjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran has the right to submit additional evidence and argument on the remanded matters. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


